Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tippery (U.S. 2017/0251589) in view of Rogers (U.S. 3,463,175).
With respect to claim 1, Tippery discloses a method of adjusting a height of an irrigation system (paragraph 01231), the method comprising the steps of: receiving a signal representative of at least one of an instruction to adjust a height of the irrigation system or environmental data satisfying a condition warranting a height adjustment (paragraphs 0176 0232, raising/lowering with respect to crop height); and moving lower ends of legs of each mobile tower of the irrigation system so as to adjust a height of the irrigation system in response to the signal (shown in figures 3G-3I). Tippery fails to disclose the lower ends of the legs of each mobile tower are moved relative to one another, as they are moved vertically together. Tippery discloses that such movement of an A-frame is not known in the art, and are fixed, see paragraph 0005. 
Rogers, figures 3 and 4, discloses the lowering and raising of the legs relative to one another by moving the legs closer/further from each other to then raise and lower the system. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the movement of the two legs relative to each other in Rogers in an A-frame irrigation system in systems suggested by Tippery, utilizing the automatic height control of Tipper, but rather then utilizing the two vertical leg systems, utilizing the actuation element to move a normally used A-frame irrigation tower up and down by move the legs relative one another. This has the added benefit of modifying existing A-frame towers with legs movable to one another rather then replace the entire legs with a different more complex dual leg actuating system. 
With respect to claim 12, the above combination of claim 1 further discloses:
moving lower ends of legs of each mobile tower of the irrigation system apart so as to lower the irrigation system when the determining step determines a lower height is warranted (as the pivoting of the legs apart lowers the tower as shown in Rogers); and moving the lower ends of the legs of each of the mobile towers of the irrigation system toward one another so as to raise the irrigation system when the determining step determines a higher height is warranted (as pivoting the legs together raises the tower, noting when the two legs come together the tower raises; said height change being done for a variety of reasons, disclosed above being desired distance above the crop, paragraph 0233 also discloses the desired elevation based on high winds).
With respect to claim 2, Tippery as modified discloses each mobile tower of the irrigation system includes a swivel connection between a first end of one of the legs and conduit (tipper figure 1I discloses the fluid conduit, disclosing the two noted legs of 110 on each side, incorporating the modification of Rogers, the legs are noted pivotable at the top, and thus utilizing well known A-frame legs would incorporate pivots between the legs and the towers to allow the legs to move relative to one another as is disclosed in Rogers), and the moving step includes directing, via a control system (paragraph 0229) of the irrigation system, a motor (430, paragraph 0242) on each mobile tower to operate to drive a wheel on the lower end of the one of the legs so that the lower ends of the legs move relative to one another (moving propulsion units 112 relative to one another, paragraph 0222 discloses the units 112 acting counter when the support elements 110 need to change elevation).

With respect to claim 3, Tippery as modified discloses each mobile tower includes a telescoping link between the legs to brace the legs (Rogers #34), the telescoping link configured to change in length to permit the lower ends of the legs to move relative to one another (see figures 3 and 4 of Rogers).
With respect to claim 4, Tippery as modified discloses the moving step comprises directing, via a control system of the irrigation system, an expansion mechanism connected to and extending between the legs of each mobile tower of the irrigation system to apply a horizontal force on the legs, thereby pivoting the lower ends of the legs of each mobile tower relative to one another (Rogers discloses the expansion mechanism of 34, which applies a horizontal force on the legs 30 and 32 allowing them to pivot with respect to each other and lower/raise).
With respect to claim 5, Tippery as modified disclose expansion mechanism includes at least one of an electric actuator, a hydraulic cylinder, a pneumatic cylinder, or a mechanical jack (Rogers discloses using a motor cylinder, understood as either a hydraulic or pneumatic cylinder).
With respect to claim 6, Tippery as modified discloses the receiving step comprises receiving, via a data feed device of a control system of the irrigation system, data representative of the environmental data (disclosing weather forecast (paragraph 0414), humidity level (paragraph 0414), as well as vertical distance (paragraph 0231), as each data element allows the system to control the height of the support frame above the crop at the desired height).
With respect to claims 7 and 15, Tippery as modified discloses the data feed device comprises a communication device and the environmental data includes a weather forecast (paragraph 0414).
With respect to claim 8, Tippery as modified discloses the data feed device includes a distance monitoring device and the environmental data includes a vertical distance from the irrigation system to the field (paragraph 0231).
With respect to claim 9, Tippery as modified discloses the data feed device includes a humidity sensor and the environmental data includes a humidity level (paragraph 0414).
With respect to claims 10 and 17, Tippery as modified discloses the data feed device includes a wind sensor and the environmental data includes a wind speed (paragraphs 0233 and 0414).
With respect to claim 11, Tippery as modified discloses the data feed device comprises a communication device (paragraph 0188 and 0452, indicate the device having wireless communication), wherein the receiving step comprises receiving, via the communication device, the signal representative of the instruction to adjust the height of the irrigation system (understood being done by the controller, as the controller receives crop distance, wind speed, or other data and then adjusts the height of the towers accordingly).
With respect to claim 13, Tippery as modified discloses the determining step includes receiving data from on-board sensors (paragraphs 0230 and 0231).
With respect to claim 14, Tippery as modified discloses the determining step includes receiving control signals from a user interface (paragraphs 0156, 0178, and 0224).
With respect to claim 16, Trippy as modified discloses the determining step includes receiving a vertical distance between a crop and the irrigation system from a distance-monitoring device (paragraph 0232).
With respect to claim 18, Trippy as modified discloses the determining step includes receiving GPS coordinates from a GPS system (paragraphs 0277-0278 and 0346 disclose the use of GPS to determine the coordinates of the support structures versus objects (such as rocks) that could be in the field and utilizing the GPS data to determine the positioning of the towers)
With respect to claim 19, Trippy discloses a method of adjusting a height of an irrigation system, the method comprising the steps of: receiving, via a communication element of a control system (130/140) of the irrigation system (paragraph 0158), a first signal representative of an instruction to adjust a height of the irrigation system (paragraph 0231); receiving, via the communication element of the control system of the irrigation system, a second signal representative of data associated with environmental information (paragraph 0232-0233, wind speed); determining, via a processing element of the control system of the irrigation system (abstract), the data associated with the environmental information satisfies a condition so that the height of the irrigation system should be adjusted (as the height of the crops and the wind are used to determine the height of the device); but fails to disclose moving lower ends of legs of each mobile tower of the irrigation system relative to one another so as to adjust the height of the irrigation system based on at least one of the first signal or the second signal. Tippery discloses that such movement of an A-frame is not known in the art, and are fixed, see paragraph 0005. 
Rogers, figures 3 and 4, discloses the lowering and raising of the legs relative to one another by moving the legs closer/further from each other to then raise and lower the system. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the movement of the two legs relative to each other in Rogers in an A-frame irrigation system in systems suggested by Tippery, utilizing the automatic height control of Tipper, but rather then utilizing the two vertical leg systems, utilizing the actuation element to move a normally used A-frame irrigation tower up and down by move the legs relative one another. This has the added benefit of modifying existing A-frame towers with legs movable to one another rather then replace the entire legs with a different more complex dual leg actuating system. 
With respect to claim 20,Trippy as modified discloses the moving step comprises directing, via the processing element of the control system of the irrigation system, an expansion mechanism extending between the legs to expand to pivot the lower ends of the legs apart for lowering the height of the irrigation system and to retract to pivot the lower ends of the legs closer to one another for raising the height of the irrigation system (as disclosed by Rogers, see rejection of claims 2 and 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752